Case 3:20-cv-11396-RHC-EAS ECF No. 1-5 filed 06/01/20   PageID.36   Page 1 of 8




                          EXHIBIT 4
Case 3:20-cv-11396-RHC-EAS ECF No. 1-5 filed 06/01/20                                        PageID.37           Page 2 of 8




                                                                                                                Guaranty
     GUARANTY FOR Equipment Finance Agreem
                                                      ent      When we use the words "you" and "your" in this Guaran
    mean the Guarantor named below. When we                                                                              ty, we
                                                      use the words "we", "us" or "our", we mean Crestm
    Finance, Inc. dba Allstate Capital As an inducem                                                          ark Equipment
                                                          ent for us to enter into Equipment Finance Agreem
    VF000 with SimonXpress Pizza, LLC ("Customer"),                                                              ent#! 80129-
                                                           dated ("EFA"), you unconditionally and irrevocably
    us, our successors and assigns, the prompt perform                                                          guarantee to
                                                               ance of all covenants, obligations and conditio
    payment when due) of all obligations of Customer                                                            ns (including
                                                         (including, among other things, amendments which
    the total amount due by up to twice that specified                                                         may increase
                                                        in the EFA). You agree that this is a guaranty of
   of collection and that we can proceed directly against                                                  payment and not
                                                             you to collect the entire amount due under the EFA
   proceeding against the Customeror any other guarant                                                            without first
                                                             or or pursuing any other remedy. You agree to pay
   fees and other expenses we incur in enforcing our                                                              all attorney
                                                          rights under this Guaranty. You waive notice of
   any other kind of notices or demands. You waive                                                           acceptance and
                                                        all defenses, including those of protest, presentment
   You agree that we can renew, extend, compromise                                                             and demand.
                                                         or otherwise modify the terms of the EFA or release
   from liability, and that such changes will not release                                                      the Customer
                                                                you from your obligations under this Guaranty.
   continuing guaranty that will bind your successors                                                               This is a
                                                       and assigns. Our rights may be enforced by us or
   or successor to our rights. THIS GUARANTY                                                                by any assignee
                                                     IS GOVERNED BY THE LAWS OF THE STATE
   YOU CONSENT TO THE PERSONAL JURISDICTION                                                                 OF MICHIGAN.
                                                               OF ANY STATE OR FEDERAL COURT IN THE
  MICHIGAN WITH RESPECT TO ANY ACTION                                                                             STATE OF
                                                      ARISING OUT OF THE EFA AND/OR THIS GUARA
  WAIVE ANY RIGHT TO TRIAL BY JURY. If we                                                                        NTY. YOU
                                                         must serve you with notice (including service of
  shall be deemed sufficient if sent by certified mail                                                      process), notice
                                                           to the address below. You authorize us, and our
  assignees and affiliates, to obtain credit bureau                                                              successors,
                                                       reports and to make other credit inquiries that
  reasonably necessary. This Guaranty shall continu                                                       we determine are
                                                         e to be effective or reinstated if any payment under
  rescinded or must be returned due to insolvency,                                                                the EFA is
                                                      bankruptcy or reorganization, as though the paymen
  made.                                                                                                      t had not been




  Simon Land Development Group, LLC


 By:

 Printed Name:                 w                 SV/ 14 S
 Title:              C'l-xs

 Date:                 I- 'l-t         i   <f
 Federal Tax ID #:         O. 3 I           I o o !>
Case 3:20-cv-11396-RHC-EAS ECF No. 1-5 filed 06/01/20                                    PageID.38          Page 3 of 8




                                                                                                          Guaranty

  GUARANTY FOR Equipment Finance Agreement                 When we use the words "you" and "your" in this Guaranty, we
  mean the Guarantor named below. When we use the words "we", "us" or "our", we mean Crestmark Equipment
  Finance, Inc. dba Allstate Capital As an inducement for us to enter into Equipment Finance Agreement#180129-
  VF000 with SimonXpress Pizza, LLC ("Customer"), dated ("EFA"), you unconditionally and irrevocably guarantee to
  us. our successors and assigns, the prompt performance of all covenants, obligations and conditions (including
  payment when due) of all obligations of Customer (including, among other things, amendments which may increase
  the total amount due by up to twice that specified in the EFA). You agree that this is a guaranty of payment and not
  of collection and that we can proceed directly against you to collect the entire amount due under the EFA without first
  proceeding against the Customeror any other guarantor or pursuing any other remedy. You agree to pay all attorney
  fees and other expenses we incur in enforcing our rights under this Guaranty. You waive notice of acceptance and
  any other kind of notices or demands. You waive all defenses, including those of protest, presentment and demand.
  You agree that we can renew, extend, compromise or otherwise modify the terms of the EFA or release the Customer
  from liability, and that such changes will not release you from your obligations under this Guaranty. This is a
  continuing guaranty that will bind your successors and assigns. Our rights may be enforced by us or by any assignee
  or successor to our rights. THIS GUARANTY IS GOVERNED BY THE LAWS OF THE STATE OF MICHIGAN.
  YOU CONSENT TO THE PERSONAL JURISDICTION OF ANY STATE OR FEDERAL COURT IN THE STATE OF
  MICHIGAN WITH RESPECT TO ANY ACTION ARISING OUT OF THE EFA AND/OR THIS GUARANTY. YOU
  WAIVE ANY RIGHT TO TRIAL BY JURY. If we must serve you with notice (including service of process), notice
  shall be deemed sufficient if sent by certified mail to the address below. You authorize us. and our successors,
  assignees and affiliates to obtain credit bureau reports and to make other credit inquiries that we determine are
  reasonably necessary. This Guaranty shall continue to be effective or reinstated if any payment under the EFA is
  rescinded or must be returned due to insolvency, bankruptcy or reorganization, as though the payment had not been
  made.



   Cactus Shell LLC



  By;      ^                 - A   ?   -


  Printed Name:                                  S) M   >   V
  Title:

  Date:                 /-                 i J
  Federal Tax ID #:     1 7-                     y-L.
Case 3:20-cv-11396-RHC-EAS ECF No. 1-5 filed 06/01/20                                     PageID.39          Page 4 of 8




                                                                                                           Guaranty

   GUARANTY FOR Equipment Finance Agreement                 When we use the words "you" and "your" in this Guaranty, we
   mean the Guarantor named below. When we use the words "we", "us" or "our", we mean Crestmark Equipment
   Finance, Inc. dba Allstate Capital As an inducement for us to enter into Equipment Finance Agreement#!80129-
   VF000 with SimonXpress Pizza, LLC ("Customer"), dated ("EFA"), you unconditionally and irrevocably guarantee to
   us, our successors and assigns, the prompt performance of all covenants, obligations and conditions (including
   payment when due) of all obligations of Customer (including, among other things, amendments which may increase
   the total amount due by up to twice that specified in the EFA). You agree that this is a guaranty of payment and not
   of collection and that we can proceed directly against you to collect the entire amount due under the EFA without first
   proceeding against the Customeror any other guarantor or pursuing any other remedy. You agree to pay all attorney
   fees and other expenses we incur in enforcing our rights under this Guaranty. You waive notice of acceptance and
  any other kind of notices or demands. You waive all defenses, including those of protest, presentment and demand.
  You agree that we can renew, extend, compromise or otherwise modify the terms of the EFA or release the Customer
  from liability, and that such changes will not release you from your obligations under this Guaranty. This is a
  continuing guaranty that will bind your successors and assigns. Our rights may be enforced by us or by any assignee
  or successor to our rights. THIS GUARANTY IS GOVERNED BY THE LAWS OF THE STATE OF MICHIGAN.
  YOU CONSENT TO THE PERSONAL JURISDICTION OF ANY STATE OR FEDERAL COURT IN THE STATE OF
  MICHIGAN WITH RESPECT TO ANY ACTION ARISING OUT OF THE EFA AND/OR THIS GUARANTY. YOU
  WAIVE ANY RIGHT TO TRIAL BY JURY. If we must serve you with notice (including service of process), notice
  shall be deemed sufficient if sent by certified mail to the address below. You authorize us, and our successors,
  assignees and affiliates to obtain credit bureau reports and to make other credit inquiries that we determine are
  reasonably necessary. This Guaranty shall continue to be effective or reinstated if any payment under the EFA is
  rescinded or must be returned due to insolvency, bankruptcy or reorganization, as though the payment had not been
  made.




  Pinckney Petroleum, LLC


 By:

 Printed Name:                    t'V ^ i           i 'ij o
 Title:

 Date:                 } - ^6./ J
 Federal Tax ID #:               ^     ^^       3
Case 3:20-cv-11396-RHC-EAS ECF No. 1-5 filed 06/01/20                                    PageID.40          Page 5 of 8




                                                                                                          Guaranty

  GUARANTY FOR Equipment Finance Agreement                 When we use the words "you" and "your" in this Guaranty, we
  mean the Guarantor named below. When we use the words "we", "us" or "our", we mean Crestmark Equipment
  Finance, Inc. dba Allstate Capital As an inducement for us to enter into Equipment Finance Agreement#180129-
  VF000 with SimonXpress Pizza, LLC ("Customer"), dated ("EFA"), you unconditionally and irrevocably guarantee to
  us, our successors and assigns, the prompt performance of all covenants, obligations and conditions (including
  payment when due) of all obligations of Customer (including, among other things, amendments which may increase
  the total amount due by up to twice that specified in the EFA). You agree that this is a guaranty of payment and not
  of collection and that we can proceed directly against you to collect the entire amount due under the EFA without first
  proceeding against the Customeror any other guarantor or pursuing any other remedy. You agree to pay all attorney
  fees and other expenses we incur in enforcing our rights under this Guaranty. You waive notice of acceptance and
  any other kind of notices or demands. You waive all defenses, including those of protest, presentment and demand.
  You agree that we can renew, extend, compromise or otherwise modify the terms of the EFA or release the Customer
  from liability, and that such changes will not release you from your obligations under this Guaranty. This is a
  continuing guaranty that will bind your successors and assigns. Our rights may be enforced by us or by any assignee
  or successor to our rights. THIS GUARANTY IS GOVERNED BY THE LAWS OF THE STATE OF MICHIGAN.
  YOU CONSENT TO THE PERSONAL JURISDICTION OF ANY STATE OR FEDERAL COURT IN THE STATE OF
  MICHIGAN WITH RESPECT TO ANY ACTION ARISING OUT OF THE EFA AND/OR THIS GUARANTY. YOU
  WAIVE ANY RIGHT TO TRIAL BY JURY. If we must serve you with notice (including service of process), notice
  shall be deemed sufficient if sent by certified mail to the address below. You authorize us, and our successors,
  assignees and affiliates, to obtain credit bureau reports and to make other credit inquiries that we determine are
  reasonably necessary. This Guaranty shall continue to be effective or reinstated if any payment under the EFA is
  rescinded or must be returned due to insolvency, bankruptcy or reorganization, as though the payment had not been
  made.




   643 Telegraph, LLC


  By:

  Printed Name:

  Title:

  Date:

  Federal Tax ID #:       3-6, 3                     f
Case 3:20-cv-11396-RHC-EAS ECF No. 1-5 filed 06/01/20                                    PageID.41         Page 6 of 8




                                                                                                          Guaranty

  GUARANTY FOR Equipment Finance Agreement                 When we use the words "you" and "your" in this Guaranty, we
  mean the Guarantor named below. When we use the words "we", "us" or "our", we mean Crestmark Equipment
  Finance, Inc. dba Allstate Capital As an inducement for us to enter into Equipment Finance Agreement#! 80129-
  VF000 with SimonXpress Pizza, LLC ("Customer"), dated ("EFA"), you unconditionally and irrevocably guarantee to
  us, our successors and assigns, the prompt performance of all covenants, obligations and conditions (including
  payment when due) of all obligations of Customer (including, among other things, amendments which may increase
  the total amount due by up to twice that specified in the EFA). You agree that this is a guaranty of payment and not
  of collection and that we can proceed directly against you to collect the entire amount due under the EFA without first
  proceeding against the Customeror any other guarantor or pursuing any other remedy. You agree to pay all attorney
  fees and other expenses we incur in enforcing our rights under this Guaranty. You waive notice of acceptance and
  any other kind of notices or demands. You waive all defenses, including those of protest, presentment and demand.
  You agree that we can renew, extend, compromise or otherwise modify the terms of the EFA or release the Customer
  from liability, and that such changes will not release you from your obligations under this Guaranty. This is a
  continuing guaranty that will bind your successors and assigns. Our rights may be enforced by us or by any assignee
  or successor to our rights. THIS GUARANTY IS GOVERNED BY THE LAWS OF THE STATE OF MICHIGAN.
  YOU CONSENT TO THE PERSONAL JURISDICTION OF ANY STATE OR FEDERAL COURT IN THE STATE OF
  MICHIGAN WITH RESPECT TO ANY ACTION ARISING OUT OF THE EFA AND/OR THIS GUARANTY. YOU
  WAIVE ANY RIGHT TO TRIAL BY JURY. If we must serve you with notice (including service of process), notice
  shall be deemed sufficient if sent by certified mail to the address below. You authorize us, and our successors,
  assignees and affiliates, to obtain credit bureau reports and to make other credit inquiries that we determine are
  reasonably necessary. This Guaranty shall continue to be effective or reinstated if any payment under the EFA is
  rescinded or must be returned due to insolvency, bankruptcy or reorganization, as though the payment had not been
  made.




  Simon Enterprise Inc.

                                 ]
  By:

  Printed Name:                   z-r
  Title:

  Date:                    2^6 A xrP
  Federal Tax ID #:
Case 3:20-cv-11396-RHC-EAS ECF No. 1-5 filed 06/01/20                                    PageID.42          Page 7 of 8




                                                                                                          Guaranty

  GUARANTY FOR Equipment Finance Agreement                 When we use the words "you" and "your" in this Guaranty, we
  mean the Guarantor named below. When we use the words "we", "us" or "our", we mean Crestmark Equipment
  Finance, Inc. dba Allstate Capital As an inducement for us to enter into Equipment Finance Agreement#!80129-
  VF000 with SimonXpress Pizza, LLC ("Customer"), dated ("EFA"), you unconditionally and irrevocably guarantee to
  us, our successors and assigns, the prompt performance of all covenants, obligations and conditions (including
  payment when due) of all obligations of Customer (including, among other things, amendments which may increase
  the total amount due by up to twice that specified in the EFA). You agree that this is a guaranty of payment and not
  of collection and that we can proceed directly against you to collect the entire amount due under the EFA without first
  proceeding against the Customeror any other guarantor or pursuing any other remedy. You agree to pay all attorney
  fees and other expenses we incur in enforcing our rights under this Guaranty. You waive notice of acceptance and
  any other kind of notices or demands. You waive all defenses, including those of protest, presentment and demand.
  You agree that we can renew, extend, compromise or otherwise modify the terms of the EFA or release the Customer
  from liability, and that such changes will not release you from your obligations under this Guaranty. This is a
  continuing guaranty that will bind your successors and assigns. Our rights may be enforced by us or by any assignee
  or successor to our rights. THIS GUARANTY IS GOVERNED BY THE LAWS OF THE STATE OF MICHIGAN.
  YOU CONSENT TO THE PERSONAL JURISDICTION OF ANY STATE OR FEDERAL COURT IN THE STATE OF
  MICHIGAN WITH RESPECT TO ANY ACTION ARISING OUT OF THE EFA AND/OR THIS GUARANTY. YOU
  WAIVE ANY RIGHT TO TRIAL BY JURY. If we must serve you with notice (including service of process), notice
  shall be deemed sufficient if sent by certified mail to the address below. You authorize us. and our successors,
  assignees and affiliatesto obtain credit bureau reports and to make other credit inquiries that we determine are
  reasonably necessary. This Guaranty shall continue to be effective or reinstated if any payment under the EFA is
  rescinded or must be returned due to insolvency, bankruptcy or reorganization, as though the payment had not been
  made.




  SE Corporation of Michigan


  By;                                    V-V "

  Printed Name:                   z,(-           St -VQA^
  Title:

  Date:                i -       6- ) £
  Federal Tax ID #:                -}oX)y*>s
Case 3:20-cv-11396-RHC-EAS ECF No. 1-5 filed 06/01/20                                    PageID.43          Page 8 of 8




                                                                                                          Guaranty

  GUARANTY FOR Equipment Finance Agreement                 When we use the words "you" and "your" in this Guaranty, we
  mean the Guarantor named below. When we use the words "we", "us" or "our", we mean Crestmark Equipment
  Finance, Inc. dba Allstate Capital As an inducement for us to enter into Equipment Finance Agreement#! 80129-
  VF000 with SimonXpress Pizza, LLC ("Customer"), dated ("EFA"), you unconditionally and irrevocably guarantee to
  us, our successors and assigns, the prompt performance of all covenants, obligations and conditions (including
  payment when due) of all obligations of Customer (including, among other things, amendments which may increase
  the total amount due by up to twice that specified in the EFA). You agree that this is a guaranty of payment and not
  of collection and that we can proceed directly against you to collect the entire amount due under the EFA without first
  proceeding against the Customeror any other guarantor or pursuing any other remedy. You agree to pay all attorney
  fees and other expenses we incur in enforcing our rights under this Guaranty. You waive notice of acceptance and
  any other kind of notices or demands. You waive all defenses, including those of protest, presentment and demand.
  You agree that we can renew, extend, compromise or otherwise modify the terms of the EFA or release the Customer
  from liability, and that such changes will not release you from your obligations under this Guaranty. This is a
  continuing guaranty that will bind your successors and assigns. Our rights may be enforced by us or by any assignee
  or successor to our rights. THIS GUARANTY IS GOVERNED BY THE LAWS OF THE STATE OF MICHIGAN.
  YOU CONSENT TO THE PERSONAL JURISDICTION OF ANY STATE OR FEDERAL COURT IN THE STATE OF
  MICHIGAN WITH RESPECT TO ANY ACTION ARISING OUT OF THE EFA AND/OR THIS GUARANTY. YOU
  WAIVE ANY RIGHT TO TRIAL BY JURY. If we must serve you with notice (including service of process), notice
  shall be deemed sufficient if sent by certified mail to the address below. You authorize us, and our successors,
  assignees and affiliates, , to obtain credit bureau reports and to make other credit inquiries that we determine are
  reasonably necessary. This Guaranty shall continue to be effective or reinstated if any payment under the EFA is
  rescinded or must be returned due to insolvency, bankruptcy or reorganization, as though the payment had not been
  made.




  Simon Stores Corporation


  By:

  Printed Name:               ^ 2- 1


  Title:

  Date:                              I <&
  Federal Tax ID #:
